

114 SCON 43 IS: Supporting the bid of Los Angeles, California, to bring the 2024 Summer Olympic Games back to the United States and pledging the cooperation of Congress with respect to that bid.
U.S. Senate
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. CON. RES. 43IN THE SENATE OF THE UNITED STATESJuly 11, 2016Mrs. Feinstein (for herself, Mr. Isakson, Mrs. Boxer, Mr. Bennet, Mr. Thune, Mr. Nelson, Mr. Gardner, Ms. Klobuchar, and Mr. Blumenthal) submitted the following concurrent resolution; which was referred to the Committee on Commerce, Science, and TransportationCONCURRENT RESOLUTIONSupporting the bid of Los Angeles, California, to bring the 2024 Summer Olympic Games back to the
			 United States and pledging the cooperation of Congress with respect to
			 that bid.
	
 Whereas the International Olympic Committee will meet on September 13, 2017, in Lima, Peru, to consider a site for the Summer Olympic and Paralympic Games (in this preamble referred to as the Games) in 2024;
 Whereas the United States Olympic Committee has selected Los Angeles, California, as the candidate of the United States for the 2024 Games;
 Whereas the Games further the cause of world peace and understanding; Whereas the country that hosts the Games performs an act of international goodwill;
 Whereas the Games have not been held in the United States since 1996; Whereas many of the world-class venues to be used in Los Angeles’ 2024 plan for the Games are already built or are planned as permanent facilities; and
 Whereas Los Angeles is positioned to deliver an innovative, fiscally responsible, and sustainable Games: Now, therefore, be it
	
 That Congress— (1)advises the International Olympic Committee that the United States would welcome the holding of the 2024 Summer Olympic and Paralympic Games in Los Angeles, California, the site designated by the United States Olympic Committee;
 (2)expresses the sincere hope that the United States will be selected as the site for the 2024 Summer Olympic and Paralympic Games and pledges cooperation and support toward the successful fulfillment of those Games in the highest sense of the Olympic tradition; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the United States Olympic Committee and to the International Olympic Committee.